internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b05-plr-135683-01 date date legend parent sub sub sub ultimate parent authorized representatives company official company official company official plr-135683-01 date date date date date date date date date state a state b country x year z q r this responds to your letter dated date submitted on behalf of parent requesting an extension of time under sec_301_9100-1 through of the procedure and administration regulations to file an election under sec_1_1502-75 of the income_tax regulations the election the extension is being requested for parent sub sub and sub collectively the taxpayers to make an election to file a consolidated federal_income_tax return with parent as the common parent effective for the year taxable_year additional information was received in a letter dated date the material information is summarized below on date ultimate parent a country x corporation formed parent as a domestic_partnership under the laws of state a parent was formed as a financing and holding_company domiciled in state b on date parent filed a form_8832 to elect to be treated as an association_taxable_as_a_corporation which was effective beginning on plr-135683-01 date on date ultimate parent formed sub a domestic_corporation formed under the laws of state a and domiciled in state b and subsequently transferred of the sub stock to parent on date sub was formed under the laws of state a by ultimate parent to facilitate the acquisition of sub an unrelated publicly traded domestic_corporation domiciled in state b on date sub acquired approximately z at least of the stock of sub on date sub was merged into sub with sub remaining as the surviving corporation immediately after the merger sub changed its name to q subsequently sub has changed its name to r each of the taxpayers have taxable years ending on date the taxpayers intended to file the election for the year taxable_year the election was due on date but for various reasons the election was not filed in addition no income_tax returns were filed for the members of the proposed consolidated_group on a separate company basis the period of limitations on assessment under sec_6501 has not expired for the taxpayers’ year taxable_year the taxable_year in which the election should have been filed or any taxable years that would have been affected by the election had it been timely filed further it is represented that a consolidated_return for the parent consolidated_group was filed during the week of date and it was disclosed on such return that relief was being requested under sec_301_9100-3 to make such election the applicable_taxable_year s has have not been examined and the service had not discovered that the election was not timely filed prior to the filing of this request for relief sec_1_1502-75 provides that a group that did not file a consolidated_return for the immediately preceding_taxable_year may file a consolidated_return in lieu of separate returns for the taxable_year provided that each corporation which has been a member of the group during any part of the taxable_year for which the consolidated_return is to be filed consents to the regulations under sec_1502 if a group wishes to exercise its privilege of filing a consolidated_return such consolidated_return must be filed not later than the last day prescribed by law including extensions of time for filing the common parent’s return under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election see sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of plr-135683-01 sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government see sec_301_9100-3 in this case the time for filing the election is fixed by the regulations ie sec_1_1502-75 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for the taxpayers to file the election provided that they show they acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by authorized representatives company official company official and company official explain the circumstances that resulted in the failure to timely file a valid election the information establishes that the request for relief was filed before the failure to make the election was discovered by the internal_revenue_service and that the interests of the government will not be prejudiced if relief is granted see sec_301_9100-3 based on the facts and information submitted including the representations that have been made we conclude that the taxpayers have established that they acted reasonably and in good_faith in failing to timely file the election the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly we grant an extension of time under sec_301_9100-1 until days from the date on this letter for parent to file the election by amending its consolidated_return for the taxpayers’ year taxable_year by filing a new form_1122 executed on or after the date on this letter and attaching thereto a copy of this letter the above extension of time is conditioned on the taxpayers’ tax_liability if any being not lower in the aggregate for all years to which the election applies than it would have been if the election had been timely made taking into account the time_value_of_money no opinion is expressed as to the taxpayers’ tax_liability for the years involved a determination thereof will be made by the applicable director’s office upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers’ tax_liability is lower see sec_301_9100-3 we express no opinion with respect to whether in fact the taxpayers qualify substantively to file a consolidated_return in addition we express no opinion as to the tax consequences of filing the election late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the plr-135683-01 time of or resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by the taxpayers however the director should verify all essential facts in addition notwithstanding that an extension is granted under sec_301_9100-1 to file the election penalties and interest that would otherwise be applicable if any continue to apply this letter is directed only to the taxpayer s who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file in this office a copy of this letter is being sent to the taxpayer sincerely yours associate chief_counsel corporate by ken cohen senior technician reviewer branch
